Exhibit Index EXHIBIT NO. (99) Press release, dated April 23, 2009 issued by Franklin Electric Co., Inc. EXHIBIT 99 ADDITIONAL EXHIBITS Press Release For Immediate Release For Further Information Refer to: John J. Haines 260-824-2900 FRANKLIN ELECTRIC REPORTS FIRST QUARTER 2009 RESULTS Bluffton, Indiana – April 23, 2009 - Franklin Electric Co., Inc.(NASDAQ:FELE) reporteddiluted earnings per share of $0.17 for the first quarter 2009, a decrease of 51 percent compared to 2008 first quarter earnings per share of $0.35. Earnings per share before restructuring charges were $0.19, a decrease of 46 percent versus the prior year.First quarter 2009 sales were $149.8 million, a decrease of 15 percent compared to first quarter 2008 sales of $176.0 million. Scott Trumbull, Franklin Chairman and Chief Executive commented: “The major factor causing our earnings decline during the first quarter of 2009 was the sales volume reduction that we experienced as a result of the continuing recession. The ongoing slump in housing combined with our customer’s desire to reduce their inventories both contributed to soft end market demand and fewer shipments for the Company’s products in the first quarter. Additionally, our first quarter 2009 sales were lower by $13.3 million versus the first quarter 2008 due to foreign currency translations as a result of a stronger U.S. dollar.” Key Performance Indicators: Earnings and Earnings Per Share Before and After Restructuring Expense For the First Quarter (in Million US$ except Earnings Per Share) 2008 2009 Change Net Income attributable to FE Co.,Inc. $8.1 $3.8 -53% Restructuring Expense (Before Tax) $0.1 $0.9 800% Average Fully Diluted Shares Outstanding 23.293 23.139 -1% Fully Diluted Earnings Per Share Reported $0.35 $0.17 -51% Restructuring Expense Per Share $- $0.02 Fully Diluted Earnings Per Share Before Restructuring Expense $0.35 $0.19 -46% Net Sales 1Q 2009 vs. 1Q 2008 (in Million US$) Water Fueling Consolidated Sales for 2008 $ 136.7 $ 39.3 $ 176.0 Acquisitions $ 6.0 $ - $ 6.0 Foreign Exchange $ (12.8 ) $ (0.5 ) $ (13.3 ) Organic Change $ (15.5 ) $ (3.4 ) $ (18.9 ) Sales for 2009 $ 114.4 $ 35.4 $ 149.8 Operating Income and Margins Before and After Restructuring Expense (in Million US$) 1st Quarter 2009 Water Fueling Corporate Consolidated Reported Operating Income $ 9.6 $ 7.0 $ (8.7 ) $ 7.9 Restructuring Expense $ 0.9 $ - $ - $ 0.9 Operating Income before Restructuring Expense $ 10.5 $ 7.0 $ (8.7 ) $ 8.8 % Operating Income To Net Sales 8.4 % 19.8 % 5.3 % % Operating Income Before Restructuring Expense To Net Sales 9.2 % 19.8 % 5.9 % 1st Quarter 2008 Water Fueling Corporate Consolidated Reported Operating Income $ 15.2 $ 9.0 $ (9.1 ) $ 15.1 Restructuring Expense $ - $ - $ - $ - Operating Income before Restructuring Expense $ 15.2 $ 9.0 $ (9.1 ) $ 15.1 % Operating Income To Net Sales 11.1 % 22.9 % 8.6 % % Operating Income Before Restructuring Expense To Net Sales 11.1 % 22.9 % 8.6 % Water Systems Water Systems represent about 75 percent of the Company’s total sales. During the first quarter 2009, Water Systems revenues declined by 16 percent overall and by 11 percent organically before the impact of foreign currency translations.
